--------------------------------------------------------------------------------

 
Exhibit 10.8

 
BROWN SHOE COMPANY, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



 
 

--------------------------------------------------------------------------------

 

BROWN SHOE COMPANY, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Table of Contents




SECTION I - DEFINITIONS
A.     “Actuarially Equivalent”
B.    “Affiliate” 
C.      “Board and Board of Directors ” 
D.    “Change of Control”
E.    “Code”
F.    “Committee”
G.    “Company”
H.    “Early Retirement Benefit”
I.    “Early Retirement Date”
J.    “Effective Date”
K.    “Employee”
L.    “Employer”
M.    “Excess Benefit Participant”
N.    “Executive Benefit Participant”
O.    “Normal Retirement Benefit”
P.    “Normal Retirement Date”
Q.    “Participant”
R.    “Plan”
S.    “Pre-Retirement Death Benefit”
T.    “Retirement Plan” 
SECTION II - ELIGIBILITY 
SECTION III – EXECUTIVE BENEFITS 
SECTION IV – EXCESS BENEFITS 
SECTION V – BENEFIT LIMITATIONS AND SPECIAL RULES 
SECTION VI – ADMINISTRATION AND CLAIMS PROCEDURE
SECTION VII - MISCELLANEOUS
A.    Plan Year
B.     Spendthrift
C.    Incapacity
D.     Employee Rights 
E.    Service of Process and Plan Administrator 
F.    Unfunded Plan
G.    Company Rights 
H.    Governing Law 
I.    Amendment and Termination 
J.    Interpretation 
 
 
 

--------------------------------------------------------------------------------

 

BROWN SHOE COMPANY, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, Brown Shoe Company, Inc. (“Company”) and its Affiliates previously
adopted the Brown Shoe Company, Inc. Executive Retirement Plan (the “Plan”) for
the benefit of eligible employees of the Company and its affiliates; and


WHEREAS, the Company retained the right to amend the Plan pursuant to Section
V.G thereof; and


WHEREAS, effective January 1, 2008, the Company desires to amend and restate the
Plan to add a new benefit structure for certain executives and to make other
technical  changes; and


WHEREAS, the Company desires to rename the Plan the Brown Shoe Company, Inc.
Supplemental Executive Retirement Plan;


NOW, THEREFORE, effective as of January 1, 2008, the Plan is renamed the Brown
Shoe Company, Inc. Supplemental Executive Retirement Plan and is amended and
restated to read as follows:


 
SECTION I
 
DEFINITIONS
 
A.           “Actuarially Equivalent” means an amount of equivalent actuarial
value based on the actuarial assumptions set forth in the Retirement Plan for
purposes of determining a lump sum distribution.
 
B.           “Affiliate” means any corporation which, with the consent of the
Board of Directors of the Company, adopts the Plan.
 
C.           “Board” and “Board of Directors” means the Board of Directors of
the Company.
 
D.           “Change of Control” means the occurrence of any of the following
events after January 1, 2008:
 
(a)           The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (x) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of Brown Shoe entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a) the following acquisitions
shall not constitute a Change of Control:  (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with the exception set
forth in subsection (c) below; or
 
(b)           Individuals who, as of January 1, 2008, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to January
1, 2008 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of the
Company; or
 
(c)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (a “Business Combination”), in
each case, unless, following such Business Combination, all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or
 
(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
For purposes of this definition of Change of Control, Person means any
individual, entity or group (within the meaning of Section 13(d)(3) and 14(d)(2)
of the Securities Exchange Act of 1934, as amended).
 
Notwithstanding the above, an event shall be considered a Change of Control only
if such event satisfies the above definition and such event is a change in the
ownership or effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation under Code Section 409A and
the regulations promulgated thereunder.
 
E.           “Code” means the Internal Revenue Code of 1986, as amended.
 
F.           “Committee” means the committee appointed pursuant to Section VI.
 
G.           “Company” means Brown Shoe Company, Inc., a New York corporation.
 
H.           “Early Retirement Benefit” means the early retirement benefit
payable to a Participant under either Section III.B.2 or Section IV.B.2 of the
Plan on his Early Retirement Date under the Retirement Plan.
 
I.           “Early Retirement Date” means a Participant’s Early Retirement Date
under the Retirement Plan.
 
J.           “Effective Date” means January 1, 1983.
 
K.           “Employee” means a person employed by the Employer.
 
L.           “Employer” means the Company or an Affiliate.
 
M.           “Excess Benefit Participant” means an Employee who has satisfied
the eligibility requirements of Section II, as indicated on Schedule B attached
hereto and as updated from time to time, and is eligible for benefits in
accordance with Section IV.
 
N.           “Executive Benefit Participant” means an Employee who has satisfied
the eligibility requirements of Section II, as indicated on Schedule A attached
hereto and as updated from time to time, and is eligible for benefits in
accordance with Section III.
 
O.           “Normal Retirement Benefit” means the benefit payable to a
Participant under either Section III.B.1. or Section IV.B.1 of the Plan on his
Normal Retirement Date under the Retirement Plan.
 
P.           “Normal Retirement Date” means a Participant’s Normal Retirement
Date under the Retirement Plan.
 
Q.           “Participant” means an Employee who is either an “Excess Benefit
Participant” or an “Executive Benefit Participant,” as defined above.
 
R.           “Plan” means this Brown Shoe Company, Inc. Supplemental Executive
Retirement Plan.
 
S.           “Pre-Retirement Death Benefit” means the death benefit payable
under either Section III.B.4. or Section IV.B.4. of the Plan.
 
T.           “Retirement Plan” means the Brown Shoe Company, Inc. Retirement
Plan.
 
SECTION II
 
ELIGIBILITY
 
On and after the Effective Date, the Committee may, in its sole discretion, by
notice in writing, designate any highly-paid key Employee who is a participant
in the Retirement Plan as either an Executive Benefit Participant or an Excess
Benefit Participant.
 


 
SECTION III
 
EXECUTIVE BENEFITS
 
A.           Benefits described in this Section shall be payable solely to
Executive Benefit Participants or their beneficiaries.
 
B.           Subject to Section V.A, benefits shall be payable within thirty
(30) days of an Executive Benefit Participant’s separation from service or
death, to the Executive Benefit Participant or to the surviving beneficiary of
an Executive Benefit Participant entitled to a Pre-Retirement Death Benefit
under the Retirement Plan, in a lump sum which is Actuarially Equivalent to the
following as of the date of the Executive Benefit Participant’s separation from
service or death:
 
1. If an Executive Benefit Participant terminates employment at or after his or
her Normal Retirement Date, an amount equal to (a) minus (b) below payable
immediately for the life of the Executive Benefit Participant, where:
 
 (a)    equals the Normal Retirement Benefit (or Deferred Retirement Benefit, if
applicable) calculated under the Retirement Plan (1) without regard to the
limitations imposed by Sections 415 and 401(a)(17) of the Code but adjusted by
substituting 1.465% where 1.425% appears in Section I.A of the Retirement Plan,
and (2) by including amounts deferred pursuant to a salary deferral election by
a Participant under a nonqualified deferred
 
(b)    equals the Normal Retirement Benefit (or Deferred Retirement Benefit, if
applicable) payable under the Retirement Plan as of his or her termination of
employment.

 
2.    If an Executive Benefit Participant terminates employment at his or her
Early Retirement Date, an amount equal to (a) minus (b) below payable
immediately for the life of the Executive Benefit Participant, where:
(a)    equals the Normal Retirement Benefit calculated under the Retirement Plan
(1) without regard to the limitations imposed by Sections 415 and 401(a)(17) of
the Code but adjusted by substituting 1.465% where 1.425% appears in Section
I.A. of the Retirement Plan, and by reducing such benefit to the retiree by
.8333% for each full month between his Early Retirement Date under the
Retirement Plan and the first of the month coincident with or next following the
month in which the retiree attains age 60, and (2) by including amounts deferred
pursuant to a salary deferral election by a Participant under a nonqualified
deferred compensation plan maintained by the Company when determining his or her
compensation for benefit accrual purposes under the Retirement Plan; and

(b)    equals the Early Retirement Benefit payable under the Retirement Plan as
of his or her termination of employment.

3.    If an Executive Benefit Participant terminates employment prior to his or
her Early Retirement Date, an amount equal to (a) minus (b) below payable for
the life of the Executive Benefit Participant commencing on his or her Normal
Retirement Date, where:
 
(a)    equals the deferred vested benefit calculated under Section VII of the
Retirement Plan (1) without regard to the limitations imposed by Sections 415
and 401(a)(17) of the Code, but adjusted by substituting 1.465% where 1.425%
appears in Section I.A. of the Retirement Plan, and (2) by including amounts
deferred pursuant to a salary deferral election by a Participant under a
nonqualified deferred compensation plan maintained by the Company when
determining his or her compensation for benefit accrual purposes under the
Retirement Plan; and
 
(b)    equals the deferred vested benefit payable under Section VII of the
Retirement Plan as of his or her termination of employment.
 
4.    If an Executive Benefit Participant dies during employment with the
Employer and is eligible for a Pre-Retirement Death Benefit under the Retirement
Plan, an amount equal to (a) minus (b) below payable for the life of the
beneficiary commencing on the first day of the month following the later of the
Executive Benefit Participant’s date of death or the date the Executive Benefit
Participant would have attained age 55, where:
 
(a)   equals the Pre-Retirement Death Benefit calculated under the Retirement
Plan (1) without regard to the limitations imposed by Sections 415 and
401(a)(17) of the Code, but adjusted (1) by substituting 1.465% where 1.425%
appears in Section I.A. of the Retirement Plan, (2) by substituting the Early
Retirement reduction factors specified in Section III.B.2(a) of this Plan for
those specified in the Retirement Plan, and (3) by substituting for “fifty
percent (50%)” in VI(A)(5)(a) of the Retirement Plan the following:
 
(i)    "sevenety-five percent (75%)" if the Executive Benefit Participant had
not attained age 55 at his death and
 
(ii)    "one-hundred percent (100%)" if the Executive Benefit Participant had
attained age 55 at his death; and
 
(2)    by including amounts deferred pursuant to a salary deferral election by a
Participant under a nonqualified deferred compensation plan maintained by the
company when determing his or her compensation for benefit accrual purposes
under the Retirement Plan; and
 
(b)    equals the Pre-Retirement Death Benefit payable under the Retirement Plan
as of the date of his or her death.
 
5.    The additional retirement benefits provided under written contractual
commitments to any Executive Benefit Participant shall be payable from the Plan.
 
            C.           Notwithstanding anything else contained in the Plan, in
the event of a Change of Control, the Company shall determine the lump sum
actuarial equivalent of the benefits payable under Section III.B.1 if the
Executive Benefit Participant has reached his Normal Retirement Date under the
Retirement Plan, or under Section III.B.2 if the Executive Benefit Participant
has not reached his Normal Retirement Date under the Retirement Plan, as if the
Executive Benefit Participant retired as of the effective date of the Change of
Control (using the same actuarial assumptions which are used in calculating
benefits under the Retirement Plan at the time of the Change of Control and
assuming that any accrued benefits under the Retirement Plan were fully vested)
and shall pay such amount to the Executive Benefit Participant within 30 days
after such date.  In the event the Executive Benefit Participant has not
attained age 60 as of the effective date of the Change of Control, such lump sum
shall be determined based on the benefit that would be payable under Section
III.B.2 commencing at age 60 actuarially reduced to reflect the Executive
Benefit Participant’s age on the date of the Change in Control.  In the event an
Executive Benefit Participant had previously retired and is receiving a monthly
benefit as of the effective date of the Change of Control, such lump sum shall
be based on the payment form and amount being received by the Participant.  In
the event that the Plan is not terminated pursuant to Section VII.I following a
Change of Control, no additional benefits shall accrue hereunder after the date
such Change of Control occurs unless the Board of Directors amends the Plan to
provide otherwise.
 
SECTION IV
 
EXCESS BENEFITS
 
A.           Benefits described in this Section shall be payable solely to
Excess Benefit Participants or their beneficiaries.
 
B.           Subject to Section V.A, benefits shall be payable within thirty
(30) days of an Excess Benefit Participant’s separation from service or death,
to the Excess Benefit Participant or to the surviving beneficiary of an Excess
Benefit Participant entitled to a Pre-Retirement Death Benefit under the
Retirement Plan, in a lump sum which is Actuarially Equivalent to the following
as of the date of the Excess Benefit Participant’s separation from service or
death:
 
1.    If an Excess Benefit Participant terminates employment at or after his or
her Normal Retirement Date, an amount equal to (a) minus (b) below payable
immediately for the life of the Excess Benefit Participant, where:

(a)    equals the Normal Retirement Benefit (or Deferred Retirement Benefit, if
applicable) calculated under the Retirement Plan (1) without regard to the
limitations imposed by Sections 415 and 401(a)(17) of the Code, and (2) by
including amounts deferred pursuant to a salary deferral election by a
Participant under a nonqualified deferred compensation plan maintained by the
Company when determining his or her compensation for benefit accrual purposes
under the Retirement Plan; and
 
(b)    equals the Normal Retirement Benefit (or Deferred Retirement Benefit, if
applicable) payable under the Retirement Plan as of his or her termination of
employment.
 
2.    equals the Normal Retirement Benefit (or Deferred Retirement Benefit, if
applicable) payable under the Retirement Plan as of his or her termination of
employment.
 
(a)    equals the Early Retirement Benefit calculated under the Retirement Plan
(1) without regard to the limitations imposed by Sections 415 and 401(a)(17) of
the Code, and (2) by including amounts deferred pursuant to a salary deferral
election by a Participant under a nonqualified deferred compensation plan
maintained by the Company when determining his or her compensation for benefit
accrual purposes under the Retirement Plan; and
 
(b)    equals the Early Retirement Benefit payable under the Retirement Plan as
of his or her termination of employement.
 
3.    If an Excess Benefit Participant terminates employment prior to his or her
Early Retirement Date, an amount equal to (a) minus (b) below payable for the
life of the Excess Benefit Participant commencing on his or her Normal
Retirement Date, where:
 
(a)    equals the deferred vested benefit calculated under Section VII of the
Retirement Plan (1) without regard to the limitations imposed by Sections 415
and 401(a)(17) of the Code, and (2) by including amounts deferred pursuant to a
salary deferral election by a Participant under a nonqualified deferred
compensation plan maintained by the Company when determining his or her
compensation for benefit accrual purposes under the Retirement Plan; and
 
(b)    equals the deferred vested benefit payable under Section VII of the
Retirement Plan as of his or her termination of employment.
 
4.     If an Excess Benefit Participant dies during employment with the Employer
and is eligible for a Pre-Retirement Death Benefit under the Retirement Plan, an
amount equal to (a) minus (b) below payable for the life of the beneficiary
commencing on the first day of the month following the later of the Excess
Benefit Participant’s date of death or the date the Excess Benefit Participant
would have attained age 55, where:
 
(a)     equals the Pre-Retirement Death Benefit calculated under the Retirement
Plan (1) without regard to the limitations imposed by Sections 415 and
401(a)(17) of the Code, and (2) by including amounts deferred pursuant to a
salary deferral election by a Participant under a nonqualified deferred
compensation plan maintained by the Company when determining his or her
compensation for benefit accrual purposes under the Retirement Plan; and
 
(b)    equals the Pre-Retirement Death Benefit payable under the Retirement Plan
as of the date of his or her death.
 
5.    The additional retirement benefits provided under written contractual
commitments to any Excess Benefit Participatant shall be payable from the Plan.
 
        C.           Notwithstanding anything else contained in the Plan, in the
event of a Change of Control, the Company shall determine the lump sum actuarial
equivalent of the benefits payable under Section IV.B.1 if the Excess Benefit
Participant has reached his Normal Retirement Date under the Retirement Plan, or
under Section IV.B.2 if the Excess Benefit Participant has not reached his
Normal Retirement Date under the Retirement Plan, as if the Excess Benefit
Participant retired as of the effective date of the Change of Control (using the
same actuarial assumptions which are used in calculating benefits under the
Retirement Plan at the time of the Change of Control and assuming that any
accrued benefits under the Retirement Plan were fully vested) and shall pay such
amount to the Excess Benefit Participant within 30 days after such date.  In the
event the Excess Benefit Participant has not attained age 55 as of the effective
date of the Change of Control, such lump sum shall be determined based on the
benefit that would be payable under Section IV.B.2 commencing at age 55
actuarially reduced to reflect the Excess Benefit Participant’s age on the date
of the Change in Control.  In the event that the Plan is not terminated pursuant
to Section VII.I following a Change of Control, no additional benefits shall
accrue hereunder after the date such Change of Control occurs unless the Board
of Directors amends the Plan to provide otherwise.
 
SECTION V
 
BENEFIT LIMITATIONS AND SPECIAL RULES
 
A.           Notwithstanding Sections III.B.1 – III.B.5 and Section IV.B.1 –
IV.B.5, payment of benefits shall not be made or commence prior to the date
which is 6 months after the date of a Participant’s separation from service (for
any reason other than death) in the case of a Participant who is determined to
be a “specified employee.”  A lump sum shall be paid to the Participant as of
the day after the last day of such 6-month period equal to the lump sum amount
calculated as of the date of separation from service, accumulated with interest
to the payment date at the rate of interest used to determine such lump sum
amount.  For purposes of this Section, a “specified employee” means a key
employee (as defined in Code Section 416(i) without regard to Code Section
416(i)(5)) determined in accordance with the meaning of such term under Code
Section 409A, the regulations promulgated thereunder, and the Resolution of the
Board of Directors of the Company addressing specified employee determinations.
 
B.           Except as provided in Section III.B.5 and Section IV.B.5, the
benefit calculated under B.1(a), B.2(a), B.3(a) and B.4(a) of Section III or IV,
as applicable, and the offsets calculated under B.1(b), B.2(b), B.3(b) and
B.4(b) of Section III or IV, as applicable, shall be calculated based only on
Credited Service under the Retirement Plan earned up to the earlier of the date
upon which the Participant terminates employment with the Company and its
Affiliates or the date as of which the Committee determines that a Participant
is no longer a Participant in the Plan.
 
C.           Neither a Participant nor a beneficiary may designate or otherwise
elect, directly or indirectly, the taxable year of any payment under the Plan.
 
SECTION VI
 
ADMINISTRATION AND CLAIMS PROCEDURE
 
A.           The Board of Directors of the Company shall appoint a Committee of
not less than three persons, who shall serve without compensation at the
pleasure of the Board of Directors. Upon death, resignation or inability of a
member of  the Committee to continue, the Board of Directors shall appoint a
successor. The Chief Financial Officer of the Company shall not serve as a
member of the Committee.
 
B.           The Committee shall construe, interpret and administer all
provisions of the Plan and a decision of a majority of the members of the
Committee shall govern.
 
C.           A decision of the Committee may be made by a written document
signed by a majority of the members of the Committee or by a meeting of the
Committee. The Committee may authorize any of its members to sign documents or
papers on its behalf.
 
D.           The Committee shall appoint a Chairman from among its members, and
a Secretary who need not be a member of the Committee. The Secretary shall keep
all records of meetings and of any action by the Committee and any and all other
records desired by the Committee. The Committee may appoint such agents, who
need not be members of the Committee, as it may deem necessary for the effective
exercise of its duties, and may, to the extent not inconsistent herewith,
delegate to such agents any powers and duties, both ministerial and
discretionary, as the Committee may deem expedient and appropriate.
 
E.           No member of the Committee shall make any decision or take any
action covering exclusively his own benefits under the Plan, but all such
matters shall be decided by a majority of the remaining members of the Committee
or, in the event of inability to obtain a majority, by the Board of Directors of
the Company.
 
F.           A Participant who believes that he is being denied a benefit to
which he is entitled (hereinafter referred to as 'Claimant') may file a written
request for such benefit with the Committee setting forth his claim. The request
must be addressed to: Committee, Brown Shoe Company, Inc. Supplemental Executive
Retirement Plan, 8300 Maryland Avenue, St. Louis, Missouri 63105.
 
G.           Upon receipt of a claim, the Committee shall advise the Claimant
that a reply will be forthcoming within a reasonable period of time, but
ordinarily not later than 90 days, and shall, in fact, deliver such reply within
such period.  However, the Committee may extend the reply period for an
additional 90 days for reasonable cause.  If the reply period will be extended,
the Committee shall advise the Claimant in writing during the initial 90-day
period indicating the special circumstances requiring an extension and the date
by which the Committee expects to render the benefit determination.
 
If the claim is denied in whole or in part, the Committee will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth (i) the specific reason or reasons for the denial, (ii) the specific
references to pertinent Plan provisions on which the denial is based, (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation as to why such material or such
information is necessary, (iv) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse benefit determination on review, and (v) the time
limits for requesting a review of the denial and for the actual review of the
denial.
 
H.           Within 60 days after the receipt by the Claimant of the written
opinion described above, the Claimant may file a request with the Chief
Financial Officer of the Company (“CFO”) in writing, at the Company’s then
principal place of business, that the CFO review the prior determination.  The
Claimant or his or her duly authorized representative may submit written
comments, documents, records or other information relating to the denied claim,
which such information shall be considered in the review under this subsection
without regard to whether such information was submitted or considered in the
initial benefit determination.
 
The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the
Committee in making the initial claims decision, (ii) was submitted, considered
or generated in the course of the Committee making the initial claims decision,
without regard to whether such instrument was actually relied upon by the
Committee in making the decision or, (iii) demonstrates compliance by the
Committee with administrative processes and safeguards designed to ensure and to
verify that benefit claims determinations are made in accordance with governing
Plan documents and that, where appropriate, the Plan provisions have been
applied consistently with respect to similarly situated Claimants.  If the
Claimant does not request a review of the Committee’s determination within such
60-day period, he or she shall be barred and estopped from challenging such
determination.
 
I.           Within a reasonable period of time, ordinarily not later than 60
days, after the CFO’s receipt of a request for review, the CFO will review the
prior determination.  If special circumstances require that the 60-day time
period be extended, the CFO will so notify the Claimant within the initial
60-day period indicating the special circumstances requiring an extension and
the date by which the CFO expects to render the decision on review, which shall
be as soon as possible but not later than 120 days after receipt of the request
for review.
 
The CFO has discretionary authority to determine a Claimant’s eligibility for
benefits and to interpret the terms of the Plan.  Benefits under the Plan will
be paid only if the CFO decides in his or her discretion that the Claimant is
entitled to such benefits.  The decision of the CFO shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review.  Such decision will be binding upon the Company and the
Claimant.
 
If the CFO makes an adverse benefit determination on review, the CFO will render
a written opinion, using language calculated to be understood by the Claimant,
setting forth (i) the specific reason or reasons for the denial, (ii) the
specific references to pertinent Plan provisions on which the denial is based,
(iii) a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information which (A) was relied upon in making the decision, (B) was
submitted, considered or generated in the course of making the decision, without
regard to whether such instrument was actually relied upon in making the
decision, or (C) demonstrates compliance with administrative processes and
safeguards designed to ensure and to verify that benefit claims determinations
are made in accordance with governing Plan documents, and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants, and (iv) a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following the adverse benefit
determination on such review.
 
To the extent permitted by law, a decision on review by the CFO shall be binding
and conclusive upon all persons whomsoever.  Completion of the claims procedure
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan, or by another person
claiming rights through such person.
 
SECTION VII
 
MISCELLANEOUS
 
A.           Plan Year.  The Plan Year shall be the calendar year.
 
B.           Spendthrift.  No Participant or beneficiary shall have the right to
assign, transfer, encumber or otherwise subject to lien any of the benefits
payable or to be payable under this Plan.
 
C.           Incapacity.  If, in the opinion of the Committee, a person to whom
a benefit is payable is unable to care for his affairs because of illness,
accident or any other reason, any payment due the person, unless prior claim
therefor shall have been made by a duly qualified guardian or other duly
appointed and qualified representative of such person, may be paid to some
member of the person's family, or to some party who, in the opinion of the
Committee, has incurred expense for such person. Any such payment shall be a
payment for the account of such person and shall be a complete discharge of any
liability.
 
                      D.           Employee Rights.  The Employer, in adopting
this Plan, shall not be held to create or vest in any Employee or any other
person any benefits other than the benefits specifically provided herein, or to
confer upon any Employee the right to remain in the service of the Employer.
 
E.           Service of Process and Plan Administrator.
 
1.    The Secretary of the Company shall be the agent for service of legal
process.
 
2.    The Company shall constitute the Plan Administrator.
 
        F.           Unfunded Plan.  The Plan shall be unfunded until after a
Change of Control. All payments to a Participant under the Plan shall be made
from the general assets of the Employer. The rights of any Participant to
payment shall be those of an unsecured general creditor of the Employer.
 
G.           Company Rights.  The Company reserves the right to amend or
terminate the Plan. Each Employer may terminate its participation in the Plan at
any time.
 
H.           Governing Law.  The Plan shall be governed and construed according
to the laws of the State of Missouri.
 
I.           Amendment and Termination.  Except as otherwise provided in this
section, the Board of Directors shall have the sole authority to modify, amend
or terminate this Plan; provided, however, that any modification or termination
of this Plan shall not reduce, without the consent of any affected Participant,
the Participant’s right to any amounts already accrued, or lengthen the time
period for a payout from the Plan, that existed on the day before the effective
date of such modification or termination.  This termination of the Plan is
permitted only as described in Sections 1 - 3 below.
 
1.           Termination on Corporate Dissolution or Bankruptcy.  The Board of
Directors may terminate the Plan within 12 months of a corporate dissolution
taxed under Section 331 of the Code or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the amounts deferred
under the Plan are included in the Participants’ gross incomes in the later of
the calendar year in which the Plan termination occurs or the first calendar
year in which the payment is administratively practicable.
 
2.           Termination Upon a Change in Control.  The Board of Directors may
terminate the Plan within the 30 days preceding or the 12 months following a
Change of Control, provided that the Company terminates all substantially
similar arrangements in a manner such that all Participants under this Plan and
under substantially similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within 12 months of the
date of termination of this Plan.
 
3.           Other Terminations.  The Plan may be terminated in accordance with
this Section 3 with respect to all Participants.  Following any such
termination, payment of credited amounts shall be made in a single sum payment
to all Participants in accordance with the following rules:
 
(a)           No payments under the Plan other than payments that would have
been payable under the terms of the Plan if the termination had not occurred
will be made within 12 months of the termination of the Plan;
 
(b)           All payments under the Plan as a result of the termination of the
Plan must be made within 24 months of such termination of the Plan;
 
(c)           The Company shall simultaneously terminate all nonqualified
non-account balance plans which it maintains; and
 
(d)           The Company must not adopt a new nonqualified deferred
compensation arrangement covering any Participant affected by the termination of
this Plan at any time within five years following the termination of this Plan
if such new arrangement would constitute a nonqualified, non-account balance
plan.
 
In addition, the termination of this Plan shall be subject to such other events
and conditions as the Commissioner of the Internal Revenue Service may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.

J.           Interpretation .  All provisions of this Plan shall be interpreted
in a manner so as to be consistent with Section 409A of the Code and the
regulations issued thereunder.
 
IN WITNESS WHEREOF, Brown Shoe Company, Inc. has caused this Amendment to be
executed by its duly authorized officer this 8th day of February, 2008.
 
BROWN SHOE COMPANY, INC.
 


 
By   /s/ Douglas W.
Koch                                                                        
 
Senior Vice President and Chief Talent Officer
 


 
ATTEST:      /s/ Sarah
Stephenson                                                
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
Executive Benefit Participants
 


 


 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
Excess Benefit Participants
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
